UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-1020


MERCY OLUMOYA,

                 Plaintiff - Appellant,

          v.

PRINCE GEORGE’S COUNTY PUBLIC SCHOOLS,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:08-cv-01769-PJM)


Submitted:   August 26, 2010                 Decided:   August 31, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Mercy Olumoya, Appellant Pro Se. Robert Judah Baror, Abbey G.
Hairston, Linda Hitt Thatcher, THATCHER LAW FIRM, Greenbelt,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Mercy   Olumoya     seeks   to   appeal    the   district   court’s

order granting defendant’s motion for summary judgment on her

employment discrimination claims.            We dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely

filed.

           Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                   “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”    Bowles v. Russell, 551 U.S. 205, 214 (2007).

           The district court’s order was entered on the docket

on   September   21,   2009.     The   notice   of    appeal   was   filed   on

December 30, 2009.        Because Olumoya failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we dismiss the appeal.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                     DISMISSED




                                       2